Citation Nr: 0505356	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
pulmonary tuberculosis.

2.  Entitlement to a compensable disability evaluation for 
tuberculosis of the urinary tract.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946 and from June 1950 to June 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran was scheduled for a Board 
hearing at the RO in March 2004, but notified the RO prior to 
the hearing that he wished to cancel his hearing.  He has not 
requested that the hearing be rescheduled.

The issue of entitlement to a compensable evaluation for 
tuberculosis of the urinary tract is addressed in the remand 
that follows the order section of this decision.


FINDING OF FACT

The veteran's pulmonary tuberculosis has been inactive for 
many years; the residuals of the pulmonary tuberculosis are 
productive of no significant functional impairment.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
pulmonary tuberculosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.97, 
Diagnostic Code 6731 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing it, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the veteran's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in May 2002 prior to 
adjudication of his claim by rating action in June 2002.  
Although the RO did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, VA has afforded the veteran an appropriate VA 
examination and has made reasonable efforts to assist the 
veteran in obtaining all pertinent, available evidence 
pertaining to the claim for an increased rating for his 
pulmonary tuberculosis.  In this regard, the Board notes that 
the veteran identified outstanding medical evidence in his 
September 2003 substantive appeal.  Particularly, he 
identified private treatment with Dr. Ed Ray at the Medical 
College of Virginia and Dr. Leslie.  He also reported that he 
had other additional evidence to submit.  

In an effort to assist the veteran in developing his claim, 
the RO, by letter in October 2003, informed him that 
additional information was needed from him if he wished VA to 
request these additional records on his behalf.  He was 
provided and requested to complete and return the appropriate 
forms authorizing VA to obtain the records on his behalf.  
The veteran did not respond to this request.  The duty to 
assist is a two-way street.  If an appellant wishes help, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As the appellant 
failed to provide VA with the necessary information and 
authorization, the Board finds that VA has no further duty to 
assist in obtaining pertinent medical records has been 
satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2004).

In sum, the Board is satisfied that the RO has complied with 
the notice and duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of the claim for a compensable disability 
evaluation for pulmonary tuberculosis.  

Evidentiary Background

Service connection for active pulmonary tuberculosis was 
awarded by means of a February 1954 rating action as the RO 
found that the disease had been diagnosed within a prescribed 
presumptive period following the veteran's separation from 
active duty.  An initial disability evaluation of 100 percent 
was awarded effective from October 1953.  

Subsequent VA treatment records reflect that the veteran's 
tuberculosis was inactive in February 1955.  The disability 
evaluation for his pulmonary tuberculosis was reduced to 50 
percent from February 1957, 30 percent from February 1961, 
and noncompensable from February 1966. 

By rating action dated in March 1962, service connection for 
tuberculosis of the urinary tract was established as 
laboratory reports revealed positive findings of acid-fast 
bacilli (AFB) from a bladder culture.  A diagnosis of urinary 
tract tuberculosis was rendered by the veteran's private 
physician.  A 100 percent disability evaluation was awarded 
from January 1962.  A subsequent rating action in May 1963 
reduced the disability evaluation to 50 percent from May 
1965, 30 percent from May 1969, and noncompensable from May 
1974.

In February 2002, the veteran filed a claim for increased 
ratings for his pulmonary tuberculosis and tuberculosis of 
the urinary tract.     

In connection with his claim, the veteran was afforded a VA 
examination in June 2002.  The veteran reported that he 
continued to have recurrent episodes of bronchitis.  He had 
no significant shortness of breath.  He coughed mainly in the 
morning and had occasional whitish sputum.  He had no 
hemoptysis.  He noted right pleural pain two months ago that 
lasted only two days before improving.  He reported recurrent 
bronchitis that always responded to antibiotic therapy.  He 
averaged one or two episodes of bronchitis in a year.  He was 
able to walk up to one mile and his restriction in walking 
was mainly due to arthritis in his hips.  

With respect to his genitourinary condition, he reported some 
frequency in urination, mainly at night.  He usual urinated 
three to four times at night.  He had a recent recurrent 
urinary infection.  At present, he had some dribbling after 
urination, but no incontinence.  He had no dysuria or 
hematuria.  He reported that his PSA had been elevated for 
the past few years and biopsies had revealed granuloma of the 
prostate.  He was negative for prostate cancer.  

Examination of the chest, lungs, and heart revealed that the 
veteran's rib cages were moving symmetrically.  There was no 
restriction in movement of the chest wall.  Breath sounds 
were audible throughout both lung fields.  There were wheezes 
in both apices.  No rales on auscultation of the lungs and no 
evidence of pleural effusion were noted.  There was no 
clubbing of the fingernails.  No murmur or arrhythmia on 
auscultation of the heart was noted.  

A CT scan of the chest revealed increased attenuation in the 
left upper lobe which may represent an old inflammation 
healing with fibrocalcification.  Pulmonary function tests 
(PFT) were also reported to be normal.  The pertinent 
diagnosis was history of pulmonary tuberculosis, inactive, 
with residual fibrocalcification in the left upper lobe of 
the lung and normal pulmonary function test.  

VA outpatient treatment records from August 2002 to July 2003 
indicate that the veteran had recurrent episodes of 
prostatitis and cystitis.  

In statements attached to his September 2003 substantive 
appeal, the veteran reported that he had frequent upper 
respiratory infections that occurred one to three times a 
year.  He noted that he had previously had severe 
endobronchial involvement in the left upper lobe with 
inflammation and infection that had practically closed the 
bronchus to the left upper lobe.  He felt that he was 
permanently scarred so that he was no longer able to 
adequately clear the lungs at times of secondary infections.  
He self treated himself at times as he is a physician.  



Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  

The Schedule provides that a veteran who was entitled to 
receive compensation for inactive, chronic pulmonary 
tuberculosis, on or before August 19, 1968, is entitled to a 
100 percent evaluation for two years after the date of 
inactivity, following active pulmonary tuberculosis 
clinically identified during active service or subsequent 
thereto.  Thereafter, a 50 percent evaluation is assigned 
during the period from the third through the sixth years 
after the date of inactivity, and a 30 percent evaluation is 
assigned during the period from the seventh through the 
eleventh years after the date of inactivity.  A minimum 30 
percent evaluation is warranted for if far-advanced lesions 
were diagnosed at any time when the disease process was 
active.  A minimum 20 percent evaluation is warranted for 
inactive, chronic pulmonary tuberculosis following moderately 
advanced lesions, provided there is continued disability such 
as emphysema, dyspnea on exertion, impairment of health, etc.  
The Schedule further provides that the graduated 50 percent 
and 30 percent evaluations and the permanent 30 percent and 
20 percent evaluations for inactive pulmonary tuberculosis 
are not to be combined with ratings for other respiratory 
disabilities.

The Schedule provides that a veteran who was entitled to 
receive compensation for inactive, chronic pulmonary 
tuberculosis, after August 19, 1968, is evaluated depending 
on the specific findings and its residuals are to be rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis.  38 C.F.R. § 4.97, Diagnostic Code 6731 (2004).



Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for the veteran's 
inactive pulmonary tuberculosis.  The record reflects that 
pulmonary tuberculosis became inactive in 1955 and has stayed 
inactive since that time.  The June 2002 VA examination 
report confirms that pulmonary tuberculosis remains inactive.  
The veteran's lesions while active were described as 
moderately advanced.  Thus, a 30 percent evaluation under 
Diagnostic Code 6722 would not be warranted, as the lesions 
were never found to be "far advanced."  See 38 C.F.R. § 
4.97, Diagnostic Code 6722.  Although the lesions were found 
to be moderately advanced, the Board finds that the probative 
evidence is against a finding that there is continued 
disability, such as emphysema, dyspnea on exertion, 
impairment of health, etc. to warrant a 20 percent 
evaluation.  Specifically, the veteran has symptomatology 
related to underlying lung disease; however, it has been 
attributed to the veteran's bronchitis, as opposed to the 
service-connected inactive pulmonary tuberculosis.  The 
veteran, a physician, noted severe endobronchial involvement 
in the left upper lobe that resulted in permanent scarring.  
This is supported by a recent CT scan that revealed increased 
attenuation in the left upper lobe that may represent old 
inflammation healing with fibrocalcification.  However, 
pulmonary function testing in June 2002 was within normal 
limits.  Thus, a 20 percent evaluation under 6722 is not 
warranted as there is no continued disability such as 
emphysema, dyspnea on exertion, or impairment of health.  In 
this regard the June 2002 VA examination report notes no 
rales on auscultation of the lungs and no evidence of pleural 
effusion.  Therefore, the veteran is not entitled to a 
compensable evaluation under the criteria in effect where 
entitlement existed prior to August 19, 1968.

As to consideration of a compensable evaluation under the 
criteria in effect where entitlement existed after August 19, 
1968, the Board finds that the competent evidence establishes 
that there is no evidence of any current activity, and no 
significant resulting functional impairment.  As noted above, 
the veteran's pulmonary tuberculosis was noted to be inactive 
during examination in June 2002.  Thus a compensable 
evaluation under Diagnostic Code 6731 would not be warranted.  
See 38 C.F.R. § 4.97, Diagnostic Code 6731.  Accordingly, as 
the veteran exhibits no current pulmonary symptomatology or 
disabling residual of his inactive pulmonary tuberculosis, a 
compensable evaluation is not warranted.  See id.  

Based on the foregoing, the Board concludes that the 
disability is properly evaluated as noncompensably disabling 
under the schedular criteria.  In light of the above, the 
Board must conclude that service connection is not warranted 
for psychiatric disability.  In reaching this decision, the 
Board has determined that application of the evidentiary 
equipoise rule is not required in this case because the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).
Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2004).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extra-scheduler rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a compensable evaluation for pulmonary 
tuberculosis is denied.


REMAND

The report of the veteran's recent VA examination indicates 
he presently has chronic prostatitis with recurrent episodes 
of acute prostatitis with a history of a tuberculous 
granuloma of the prostate.  The examiner did not specifically 
address whether the prostatitis is related to the service-
connected disability.  Therefore, the Board believes that the 
veteran should be afforded another VA examination.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to assess the 
severity of his service-connected 
tuberculosis of the urinary tract.  The 
claims folder and a copy of this remand 
are to be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report. 

The examiner should identify any current 
residuals of  the veteran's tuberculosis 
of the urinary tract and any symptoms and 
functional impairment due to the 
tuberculosis residuals.  In addition, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's prostatitis is 
etiologically related to the 
tuberculosis.  The examiner should 
identify all manifestations of and 
functional impairment resulting from the 
prostatitis.  

The rationale for all opinions expressed 
should also be provided.

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


